THIRD AMENDMENT TO LOAN AGREEMENT
 
This THIRD AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is made as of this
16th day of December, 2008 by and among (i) WRT Realty L.P., a Delaware limited
partnership (the “Borrower”), (ii) the Lenders party thereto (the “Lenders”),
and (iii) KeyBank National Association, as agent (the “Agent”) for the Lenders.


WHEREAS, the Borrower, the Lenders, and the Agent are party to that certain Loan
Agreement, dated as of December 16, 2005 (as same may be amended, modified,
supplemented, extended, renewed, or restated from time to time, the “Loan
Agreement”).  Capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Loan Agreement.


WHEREAS, pursuant to that certain FIRST AMENDMENT TO LOAN AGREEMENT dated as of
July 10, 2006 Sovereign Bank agreed to (i) become a Lender under the Loan
Agreement and issue a Commitment in the amount of $20,000,000.00, and (ii) fund
to the Agent its Commitment Percentage of the outstanding principal balance of
the loan.


WHEREAS, pursuant to that certain ASSIGNMENT AND ASSUMPTION dated as of July 31,
2006 Allied Irish Banks, p.l.c. agreed to (i) become a Lender under the Loan
Agreement and assume a portion of the Commitment from KeyBank National
Association in the amount of $15,000,000.00, and (ii) fund to the Agent its
Commitment Percentage of the outstanding principal balance of the loan.


WHEREAS, pursuant to that certain SECOND AMENDMENT TO LOAN AGREEMENT, dated of
even date herewith, Sovereign Bank and Allied Irish Banks, p.l.c. were released
as lenders and the term of the Loan was extended for two years.


WHEREAS, the Lenders have further agreed to amend the terms of the Loan
Agreement, provided that the Borrower, among other things, execute and deliver
this Amendment to the Agent.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Lenders and the Borrower agree as follows:


1.  
Section 2.1.2 of the Loan Agreement is hereby amended by deleting the reference
to the phrase “September 16, 2008” and substituting in its stead the phrase
“September 16, 2010”, and hereby further amended by deleting the reference to
the phrase “Fifty Million Dollars ($50,000,000.00)” and substituting in its
stead the phrase “Forty Million Dollars ($40,000,000.00)”.

 
2.  
Notwithstanding anything to the contrary in the Loan Agreement, the Borrower
acknowledges and confirms that the acceptance of any Additional Collateral and
any required action or documents to be executed or completed in connection
therewith shall be in the sole and absolute discretion of the Agent and the
Lenders.

 
3.  
Section 7.26.2 of the Loan Agreement is hereby amended by deleting the words
“sixty (60%) percent” in the last line thereof and inserting the words “fifty
five (55%) percent” in lieu thereof.

 

--------------------------------------------------------------------------------


 
4.  
Section 7.26.3 of the Loan Agreement is hereby amended by deleting the first
sentence thereof and replacing same with the following:

 
“The Net Worth of the REIT shall at all times be equal to or greater than
$250,000,000.00, plus 75% of the amount of any net proceeds received by the REIT
in connection with any securities issuances or offerings consummated from and
after the December 16, 2008.”
 
5.  
Section 7.26.5 of the Loan Agreement is hereby amended by deleting the number
$10,000,000” in the first sentence thereof and inserting “Seventeen Million Five
Hundred Thousand Dollars ($17,500,000.00) in lieu thereof.

 
6.  
The definition of the term “Adjusted Prime Rate” in Exhibit A is hereby amended
by deleting the definition in its entirety and substituting in its stead the
following:

 
 
“Adjusted Prime Rate means the per annum rate of interest equal to the sum of
(a) the Applicable Margin for Prime Rate Advances and (b) the greater of (i) the
Prime Rate, (ii) the Federal Funds Effective Rate plus one percent (1.0%), or
(iii) the then-applicable LIBOR Rate for a one month interest period plus one
percent (1.00%) per annum. Any change in the Adjusted Prime Rate resulting from
a change in the Prime Rate, the Federal Funds Effective Rate or the LIBOR Rate
shall become effective as of 12:01 a.m. on the Business Day on which each such
change occurs.”

 
7.  
The definition of the term “Applicable Margin” in Exhibit A is hereby amended by
deleting the definition in its entirety and substituting in its stead the
following:

 
 
Applicable Margin means the percentage rate set forth below:

 
Applicable Margin
LIBOR Rate Option
Applicable Margin
Adjusted Prime Rate Option
3.00%
2.0%

 
However, as long as the Borrower maintains cash, on deposit with the Agent Bank
in a Deposit Account which is pledged to the Agent as collateral for the
Obligations in an amount equal to at least fifty percent (50%) of the Facility
Amount, and the Consolidated Leverage Ratio is 45% or below, the Applicable
Margin will be as follows:


Applicable Margin
LIBOR Rate Option
Applicable Margin
Adjusted Prime Rate Option
2.25%
1.25%

 
8.  
The definition of Borrowing Base is hereby deleted in its entirety and shall be
replaced by the following:

 

--------------------------------------------------------------------------------


 
“Borrowing Base shall mean the aggregate of, as to each item of Collateral
delivered by the Borrower hereunder, the amount as determined by the Agent and
the Lenders to be advanced against such Collateral, all as further agreed among
the Borrower, the Agent and the Lenders at the time such Collateral is delivered
or any Loans advanced in connection therewith.”
 
9.  
The definition of Liquid Assets is hereby amended to include equity securities
which are publicly traded on either the New York Stock Exchange or NASDAQ.

 
10.  
Upon the execution hereof, the Borrower shall pay to the Agent, for the benefit
of KeyBank National Association, the fees set forth in that certain side letter
of even date.  In addition, the Borrower shall pay to the Agent all fees and
expenses (including reasonable attorney’s fees and expenses) incurred by the
Agent.

 
11.  
This Amendment, which may be executed in multiple counterparts, constitutes the
entire agreement of the parties regarding the matters contained herein and shall
not be modified by any prior oral or written discussions.

 
12.  
The Borrower acknowledges and agrees that any and all collateral granted by the
undersigned or any other party in connection with the Loan shall continue to
secure all obligations and liabilities of the Borrower to the Agent and the
Lenders under the Loan Documents.

 
13.  
The Borrower acknowledges and agrees that it has no claims, counterclaims,
offsets, defenses or causes of action against the Lenders or the Agent with
respect to amounts outstanding under the Loan Agreement or otherwise.  To the
extent such claims, counterclaims, offsets, defenses and/or causes of actions
should exist, whether known or unknown, at law or in equity, the Borrower hereby
WAIVES same and RELEASES the Lender from any and all liability in connection
therewith.

 
[SIGNATURES TO FOLLOW]
 

--------------------------------------------------------------------------------


 
It is intended that this Amendment take effect as an instrument under seal as of
the date first written above.
 
BORROWER: 
WRT REALTY L.P., a Delaware limited partnership
         
 
By:
Winthrop Realty Trust, general partner                       By:         Name:  
      Title: Chief Operating Officer   

 
 
AGENT:
KEYBANK NATIONAL ASSOCIATION, a national banking association
                 
 
By:
        Name: Jeffry M. Morrison         Duly Authorized  


 
LENDER:
KEYBANK NATIONAL ASSOCIATION, a national banking association
                 
 
By:
        Name: Jeffry M. Morrison         Duly Authorized  

 
 

--------------------------------------------------------------------------------


 
GUARANTOR ACKNOWLEDGMENT


Each of the undersigned, as a Guarantor under certain Guaranties dated as of
December 16, 2005 of Obligations and liabilities of the Borrower (as set forth
in the Guaranty)  hereby acknowledges that the Guaranty remains in full force
and effect and hereby consents to the execution of the foregoing Third Amendment
to Loan Agreement by the Borrower and acknowledge and agree that (i) the
obligations and liabilities of the Borrower under the Note and other Loan
Documents, as so amended, shall be continued and guaranteed by the undersigned
under the Guaranty subject to the terms and conditions of such Guaranty, and
(ii) any and all collateral granted by the undersigned shall continue to secure
all obligations and liabilities of the undersigned and the Borrower to the Agent
and the Lenders under the Loan Documents.
 

  WINTHROP REALTY TRUST                    
By:
      Name:       Title:                       WRT TRS MANAGEMENT CORP.        
            By:       Name:       Title:                       WRT-SPRINGING
MEMBER LLC, a Delaware limited liability company             By: WRT Realty
L.P., its sole member                 By:  Winthrop Realty Trust, its general
partner                                 By:           Name:           Title:    
       


 

--------------------------------------------------------------------------------


 

  FT-5400 WESTHEIMER LLC, a Delaware limited liability company             By:
WRT Realty L.P., its sole member                 By:  Winthrop Realty Trust, its
general partner                                 By:           Name:          
Title:    

 

  FT-5400 NEW UNIT LENDER LLC, a Delaware limited liability company            
By: WRT Realty L.P., its sole member                 By:  Winthrop Realty Trust,
its general partner                                 By:           Name:        
  Title:    

 

  FT-MARC LOAN LLC, a Delaware limited liability company             By: WRT
Realty L.P., its sole member                 By:  Winthrop Realty Trust, its
general partner                                 By:            Name:          
Title:    

 
 

--------------------------------------------------------------------------------


 

  FT-MARC CLASS B LLC, a Delaware limited liability company             By: WRT
Realty L.P., its sole member                 By:  Winthrop Realty Trust, its
general partner                                 By:           Name:          
Title:    

 
 

--------------------------------------------------------------------------------


 
EXHIBIT I-B
 
EXHIBIT I
 
LENDERS’ COMMITMENTS
 
 
Lender
Commitment Amount
Commitment Percentage
KeyBank National Association
$35,000,000.00
100%
Total
$35,000,000.00
100%

 